Citation Nr: 0422014	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for burn scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Waco, 
Texas, Regional Office (RO) of Department of Veterans Affairs 
(VA), which denied entitlement to service connection for burn 
scars.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records are unavailable and 
presumed destroyed as a result of the 1973 fire at the 
National Personnel Records Center (NPRC).  His DD 214 shows 
that he was a medical corpsman while in service.  He has 
stated that while on duty as a cook in Arizona in 1945, a gas 
oven exploded and he was burned on his hands, arms, and upper 
torso.  His wife has also reported that he came home one 
night with both arms wrapped up to his chest because of 
burns.  

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA is required to 
provide a medical examination or obtain a medical opinion 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; but (3) does not contain 
sufficient medical evidence for VA to make a decision.  A 
scar is a condition that lends itself to lay observation.  
The veteran maintains that he suffered a burn injury in 
service and that he had had burns scars since that time.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation).  He has provided recent photographs showing 
discoloration of his skin.  In view of the foregoing, remand 
for a VA examination and medical opinion is warranted in this 
case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining other evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The veteran has presented no medical 
records showing treatment for residuals of a burn injury 
since his separation from service.  Thus, he should be asked 
to identify all medical care providers that treated him for 
burn scars since leaving service, and once he has done that, 
VA must assist him in obtaining those records, if available.  

Additionally, the veteran's wife has noted the name of a VA 
doctor, E.R., that the veteran sees for treatment at the 
Amarillo VA hospital, and related that this doctor told the 
veteran that he "should be drawing some comp[en]sation" for 
his scars.  It does not appear that the RO has contacted this 
doctor to obtain documentation of his opinion.  This should 
be accomplished on remand.  

Finally, the record contains an undated decision of the 
Appeals Council of Social Security Administration, date 
stamped by RO in October 1981, awarding the veteran 
disability benefits.  Because the records are potentially 
relevant in this case, they must be obtained prior to the 
Board making a determination.  

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Ask the veteran to identify all 
medical care providers that have treated 
him for burns scars since his separation 
from service and assist him in obtaining 
his complete treatment records.  

2.  Obtain a statement from Dr. E.R. at 
the VA Amarillo hospital regarding his 
opinion as the date of onset and etiology 
of the veteran's scars, if any.  See 
Statement from the veteran's wife, dated 
October 10, 2002.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The request should include all 
the records from SSA that were used in 
considering the veteran's claim for 
disability.

4.  After the foregoing development has 
been accomplished to the extent necessary 
and the available records have been 
associated with the claims file, schedule 
the veteran for a VA examination of the 
skin.  The examiner must have an 
opportunity to review the claims file and 
should state in the examination report 
that the claims file has been reviewed.  

The examiner is requested to provide an 
opinion as to whether the veteran has 
current residual scars consistent with 
the type of in-service burn injury that 
has been alleged and noted in the claim 
file, and to state whether it is at least 
as likely as not that any current burn 
scars are related to the in-service burn 
injury.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  




5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
developments have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).
		
6.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



